I should
like at the outset to congratulate you, Sir, on your
election as President of the General Assembly at its
fifty-ninth session and to commend the outgoing
President, Mr. Julian Hunte, for his work. I should also
like to express once again our appreciation for the
efforts of the Secretary-General, Mr. Kofi Annan, to
promote peace and multilateralism.
We have come from the South to renew our
resolve to participate actively in United Nations efforts
to promote peace, economic development and the
eradication of hunger and poverty. My country is
grateful for the endorsement of the Group of Latin
American and Caribbean States to occupy a seat on the
Security Council for that regional Group as a non-
permanent member during the period 2005-2006.
There, the Republic of Argentina will reaffirm its
willingness to promote consensus aimed at
strengthening international law and international peace
and security. Those are values that we associate with
representative democracy, respect for human rights, a
fair global trade system, a better distribution of the
benefits of globalization and the democratization of
decision-making in international organizations.
The United Nations must strengthen itself and
move forward in the establishment of valid rules and
procedures to guarantee international peace and
security.
The report of the High-Level Panel on Threats,
Challenges and Change could play a key role in this
area. Its proposals should be properly discussed and
agreed upon in order to implement concrete decisions
that reflect and meet the different perspectives and
interests of all Member States.
We are convinced that there is no acceptable
alternative to multilateral action. Only through
collective debate and consensus could a majority of
countries ensure genuine action. The only legitimacy
for the use of force must come from the decisions of
the Security Council. Because of this, we support
efforts to provide the Council with greater
transparency, and with the participation of the
international community in its decisions, without this
meaning increasing the existing privileges or
establishing new categories.
27

The Council's action should be innovative and
express the political will of the international
community, all the while recognizing the fact that the
primary responsibility in avoiding conflicts will always
rest with the parties involved.
We firmly condemn the acts of international
terrorism and related crimes that have so deeply
marked the memory of the people of Argentina and of
other nations of the world, making it the maximum
priority. In this war against terrorism, we require the
active participation and cooperation of the entire
international community, based on respect for
international law.
There is a necessary link between respect for
human rights and the fight against terrorism. And we
must preserve the balance between necessary defence
and respect for human rights. In order to successfully
tackle terrorism, we must ensure legitimacy by having
the support of international public opinion. According
to this logic, the fight transcends the purely military
and predominantly unilateral reaction.
In our view, modern threats to peace come from
both the criminal action of terrorism and the
proliferation of weapons of mass destruction, from
massive human rights violations and the absence of
democratic political participation. But stability and
security are also affected by hunger and extreme
poverty, by social exclusion, by ignorance and
illiteracy, by the spread of disease and epidemics and
by irreversible damage to the environment.
As a result, understanding that peace and
development mutually reinforce each other, we must
work in a multilateral framework that promotes
national and international economic systems based on
the principles of justice, equity, democracy,
participation, transparency, responsibility and social
inclusion. Our commitment to peace and to the
strengthening of democracy in the world requires
decisive action, which makes it possible to combat
hunger, illiteracy and disease. These phenomena
weaken peopleís autonomy and dignity and make it
difficult for them to exercise their full rights as
citizens.
In June 2005, the Third Inter-American Meeting
of Ministers of Health and the Environment, which we
are preparing, will work on the assessment of our
compliance with the Millennium Development Goals in
the region and will submit its conclusions to the
Summit of Heads of State of the Americas, which will
take place in Argentina in November 2005.
We know that the problems that are linked to
inequality and poverty cannot be resolved with social
policies that are based purely on assistance. Even when
plans and programmes providing assistance are a
necessary resource, we should avoid the growth of
societies that are divided between those who work and
those who receive assistance. In this framework, it is
important for work to feature prominently on the
international agenda, linked to freedom, justice,
security and protection, taking into account the fact
that it is the principal means of social integration.
Economic growth is a necessary prerequisite, but
it alone is not enough to remedy the high rates of
unemployment, lack of job security and work in the
informal sector besetting our societies. In the recent
past, many of our countries we have experienced
periods of high growth with low rates of job creation,
high concentrations of income and a significant
increase in poverty. It is clear evidence of the
erroneous nature of the myth that economic growth has
trickle-down effects. Accordingly, it is important for us
to pursue active policies that stimulate business and
productive investment and give priority to the
generation of decent jobs, within a new model that
endows economic change with a strong ethical
component. Decent jobs are a more effective
instrument for ensuring material and human progress
and should become a goal during the international
community during the next decade.
Institutional conditions that would generate jobs
are of a varied nature and depend on the specific
context of every country. However, in developing
countries, the ability of democratic governments to
meet the legitimate demands of job creation from their
societies are impaired by the protectionist measures
that limit trade, especially in the agricultural sector.
The developed world spends more than $300 billion a
year on production subsidies, a figure six times higher
than that of the direct aid given to poor countries. The
poorest countries lose almost $40 billion a year
through loss of exports due to the agricultural
protectionism of industrialized countries.
The world and the attitude of the developed
countries must change if we are to turn things around.
No political system or economic plan can be
sustainable while we have the current critical levels of
28

poverty and inequality. This is not something that will
favour a particular group of countries; it will promote
peace and security throughout the world.
In addition, there is the problem of excessive
external indebtedness, the current design of the
international financial machinery and the role played
by multilateral funding organizations. The 1990s, with
its financial excesses at the global level, saw the
expansion of already oversized debts for a large
number of countries. For the sake of the development
of these countries and the international financial
system itself, it is important to emphasize the idea that
economic growth is the central and decisive variable
when it comes to capacity to pay and debt
sustainability.
During the recent international financial crises,
multilateral funding agencies made a series of mistakes
in trying to resolve these problems. The solutions
proposed spread to other countries, and this greatly
magnified the problem of hunger and poverty.
Argentinaís case is an example. After having
applied throughout the 1990s the formulas proposed by
the multilateral financial agencies, the country
experienced a financial crisis that is still not entirely
resolved. In 2002, the International Monetary Fund
(IMF) made a serious mistake in diagnosing the
problem that led to major prognostic errors and poor
policy recommendations.
On the basis of our more recent experience, and
because of the debt experience, we conclude that we
have to provide greater leeway to national authorities.
We need a different relationship with the IMF, one
favouring a solution consistent with the countryís
capacity to pay, sustainable over the medium and long
term and supportive of the principles of equality, social
justice, the fight against poverty, hunger and
unemployment.
We must promote the reformulation of fiscal
accounting methods in the majority of countries, and in
particular in the international financial organizations,
with the aim of excluding investment in infrastructure,
from current spending in the calculation of surpluses.
We know that fiscal surpluses are necessary in
order to stabilize economies and respect obligations to
the international financial community, but it must be
understood that no surplus is defensible. When
surpluses are achieved, thanks to the elimination of
investment in physical and social infrastructure, this
affects the possibility of political stability and growth,
which turns something that was positive for countries
into an imbalance and a negative for the overall
functioning of the economy.
From the tragedy of excessively indebted
countries, we conclude that simple formulas which
claim to be universal and applicable under any
circumstance, at any time and in any place are only
ideological approaches to concrete issues that must be
resolved with realism, flexibility and proactive
attitudes.
We take responsibility for the adoption of alien
policies that led us to the worst of all worlds. But it is
not enough for the multilateral lending agencies simply
to acknowledge their mistake in recommending,
requiring and supporting such policies. What we need
is an urgent and drastic structural reform of the IMF
that will enable it to prevent crises and help to resolve
them. From a lender of development funds it has
become a creditor demanding concessions. This trend
has to change. Otherwise, we will be confined to
structural reforms of a theoretical nature the results of
which will guarantee nothing to anyone, and then a
series of self-critical reviews.
Meanwhile, in our countries inequality will
increase because of the implementation of those
reforms. The excluded millions those reforms have
created will weep and poverty will spread. Mea culpas
will be uttered, and we will see the growth in the
number of poor people, if we bother to notice them.
That is why we say that what is most in need of
structural reform are the international lending agencies.
On another subject, we firmly support United
Nations peacekeeping operations set up through the
appropriate organs. This year we have doubled our
military and police staff in peacekeeping operations;
currently Argentina is involved in eight of the present
16 operations.
The recently created United Nations Stabilization
Mission in Haiti is of particular importance. It is the
only mission established by the Security Council today
that is located on American soil. The region has made a
commitment to help the poorest country in the
Americas to return to the path of growth and freedom
and to guarantee democracy as the best way of
ensuring dignity, social and economic development and
full respect for human rights.
29

In that regard, Argentina reaffirms its position of
principle based on universal respect for human rights
and for international humanitarian law. The history of
Argentina explains my Governmentís firm position on
an issue that is now part of its identity as a democratic
nation.
International disputes must be settled through
peaceful means. The United Nations has established,
through different resolutions of the General Assembly
and the Special Committee on the Situation with regard
to the Implementation of the Declaration on the
Granting of Independence to Colonial Countries and
Peoples, that the question of the Malvinas South
Georgia and the South Sandwich islands is a special
colonial situation, which must be resolved through
bilateral negotiations between my country and the
United Kingdom. The decolonization Committee has
expressed itself repeatedly on this issue, and we greatly
appreciate its work to promote the resolution of this
question. We reaffirm once again the constant
willingness of my country to reach a just, peaceful and
lasting solution to this sovereignty dispute, which is an
issue of great importance for the people of Argentina.
We urge the United Kingdom to comply promptly with
the international communityís appeal and to resume
negotiations.
In the southern framework, we are committed to
protecting the international communityís interests in
Antarctica by ensuring that all activities there are
compatible with the Antarctic Treaty and with its
Madrid Protocol on Environmental Protection. The
establishment of the Antarctic Treaty secretariat in
Buenos Aires is already a reality. We are grateful for
the assistance of those who always supported
Argentina as home of the secretariat, which
undoubtedly will contribute to achieving the main
objectives of the Antarctic Treaty system.
As a peace-loving State committed to
multilateralism, Argentina has always supported the
settlement of disputes through negotiation and
dialogue, in keeping with equity and justice. In that
respect, our country fully supports the achievement of
a stable and lasting peace in the Middle East, based on
the inalienable right of the Palestinian people to self-
determination and to an independent, viable State,
while at the same time supporting the right of Israel to
live in peace with its neighbours within safe and
internationally recognized borders. We hope that the
parties will resume negotiations with a view to
resolving their differences and will comply with their
respective obligations under the road map ó a plan
which Argentina, along with the rest of the
international community, considers the best way to
achieve a lasting and just peace in the region.
The Argentine Republic supports the attainment
of the objectives of reducing hunger and poverty and
the provision of safe drinking water and sanitation,
which were the main topics of the World Summit on
Sustainable Development, held in Johannesburg
10 years after the Rio de Janeiro Conference on
Environment and Development.
The protection of the atmosphere is of special
concern to us, with respect not only to the ozone layer,
but to all the action needed to attenuate climate change
and to help adapt to the changes that are already taking
place ó which are at the root of the severe weather
conditions that affect developing countries in
particular. In view of our concern, and convinced of the
need for the prompt entry into force of the Kyoto
Protocol, we have invited to Buenos Aires the tenth
Conference of the Parties to the United Nations
Framework Convention on Climate Change in order to
help to give greater impetus to our joint effort to adapt.
I hope to be able to welcome and host Government
delegations at the high-level segment that I will have
the honour of opening in Buenos Aires.
For that reason, we are calling upon the
Assembly to show the necessary strength, courage and
resolve to create a world of justice and equity and to
put an end to the unfair rules often imposed by
multilateral financial institutions, which cause very
difficult problems for many countries and which
increase poverty.